PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/222,400
Filing Date: 17 Dec 2018
Appellant(s): SCHWAIBOLD, Matthias



__________________
Heribert F. Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 22, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 30, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al. ("Kwok") [U.S. Pub. 2007/0193582] in view of Ziraknejad et al. ("Ziraknejad") [U.S. Pub. 2018/0329504].

With regard to claim 21, Kwok teaches an apparatus for controlling a ventilator [fig. 1: Flow Generator (10)] by means of a detection unit [fig. 1: Touchless Control System (12)] for control commands ("An air delivery system includes a controllable flow generator operable to generate a supply of pressurized breathable gas to be provided to a patient for treatment. A touchless control system is , 
the detection unit with a detection region and detects control commands of a user in the detection region ("the touchless control system 12 includes first and second spaced-apart sensors 30 provided to a top or upper wall of the flow generator 10. This sensor location allows the sensors 30 to easily sense or detect patient input, e.g., hand movement, being performed over the flow generator 10 [par. 0023]"), 
the detection unit comprising at least one sensor for control commands ("the touchless control system 12 includes first and second spaced-apart sensors 30 [par. 0023]"), 
a memory, a device for producing digital control commands ("The controller 40 is operable to receive input, e.g., input signals, and to selectively activate one or more features 50 based on the input [par. 0024];" it is inherent that a controller works in tandem with a memory), and an interface for coupling to the ventilator and for transmitting the control commands to the ventilator (see [figs. 1 & 2] where Controller (40) is coupled to Flow Generator (10) in order to transmit and implement Features (50)).  
Although Kwok teaches wherein the detection unit can detect gestures via various sensors [par. 0084], Kwok does not explicitly teach wherein the detection unit is embodied as a 3D camera or a TOF camera. 
In an analogous art (controlling devices using gestures), Ziraknejad teaches a detection unit that is embodied as a 3D camera or a TOF camera ("A camera such as such as a 2D camera, a monochrome camera, a stereo camera, a time-of-flight camera or the like may be used. The gestures can be detected by the first and/or second sensor [par. 0198]").
	Ziraknejad further teaches, "It should be understood that any adequate optical sensor adapted to receive and detect light from the environment and interpret the detected light into 2D or 3D information to allow detection of a gesture and the position and orientation of a hand of object may be used [par. 0196]."
Because Kwok teaches where different sensors can be used to detect gestures and Ziraknejad teaches where it is known in the art to use a camera to detect gestures, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted Kwok's sensors, for the sensors of Ziraknejad which include a TOF camera, because in having done so would have yielded the predictable result of being able to detect gestures via a known and versatile device and method.

With regard to claim 22, the combination above teaches the apparatus of claim 21. Kwok in the combination further teaches wherein the detection unit is configured to process and evaluate image data or gestures detected in the detection region ("The controller 40 is operable to receive input, e.g., input signals, and to selectively activate one or more features 50 based on the input [par. 0024]" and "hand movement [par. 0023]").
	Note: claim is presented in the alternative.

With regard to claim 23, the combination above teaches the apparatus of claim 21. Ziraknejad in the combination further teaches wherein the detection unit compares current image data with predetermined image data for purposes of evaluating movement or gesture of a user, the predetermined image data being stored in the memory ("gestures performed by the medical practitioner are determined by the controller 206 using the data acquired by the sensor such as images acquired by a camera. The controller 204 then determines the commands corresponding to the gestures and display medical data on the display unit 206 according to the commands [par. 0196]" and "the controller 14 is adapted to retrieve the command to be executed by comparing the received gesture to the predefined gestures stored in the database [par. 0106]" and [fig. 17]; it is implied that the image from the camera is compared in the same way electric field is compared as described in [par. 0106]).

With regard to claim 24, the combination above teaches the apparatus of claim 21.  Kwok in the combination further teaches wherein at least one application, an interaction and/or a control of different functions of the ventilator is/are activatable or deactivatable on the basis of 56580-P50488 a gesture detected in the detection region ("one or more sensors 30 configured to detect patient input, e.g., patient hand movement such as a hand swiping movement, and a controller 40 to selectively activate one or more features 50 based on the patient input detected by the sensors 30 [par. 0022]"). 
Note: claim is presented in the alternative.

With regard to claim 25, the combination above teaches the apparatus of claim 21. Although Kwok in the combination further teaches wherein the detection unit is coupled to an illumination unit ("In yet another embodiment, information on the display screen 18 may be projected onto the ceiling or other adjacent surface. For example, see projection unit disclosed in U.S. Provisional Application No. 60/703,432, entitled "Lifestyle Flow Generator and Mask System," the entirety incorporated herein by reference [par. 0072]"), 

Ziraknejad in the combination teaches illuminating the detection region ("projecting a user interface menu image or other useful graphics on a surface…projected on and around the electric field sensor [par. 0111]").
Ziraknejad further teaches, "the system may comprise a projection device for projecting a user interface menu image adjacent to the medical practitioner in order to provide visual feedback to the medical practitioner [par. 0095]."
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Ziraknejad's projected menu, with Kwok's teachings of touchless control, for the benefit of enhancing a user's treatment session by providing a visual experience. 

With regard to claim 26, the combination above teaches the apparatus of claim 25. Ziraknejad in the combination further teaches wherein the illumination unit emits light in a visible range and/or in an infrared spectral range ("the system may comprise a projection device for projecting a user interface menu image adjacent to the medical practitioner in order to provide visual feedback to the medical practitioner [par. 0095]").
Note: claim is presented in the alternative.

With regard to claim 27, the combination above teaches the apparatus of claim 25. Ziraknejad in the combination further teaches wherein the illumination unit projects a virtual operating element into the detection region ("the system may comprise a projection device for projecting a user interface menu image adjacent to the medical practitioner in order to provide visual feedback to the medical practitioner [par. 0095]").

With regard to claim 28, the combination above teaches the apparatus of claim 25. Ziraknejad in the combination further teaches wherein the illumination unit projects a virtual image of display and/or operating elements of the ventilator into the detection region ("the system may comprise a projection device for projecting a user interface menu image adjacent to the medical practitioner in order to provide visual feedback to the medical practitioner [par. 0095]").  
Note: claim is presented in the alternative.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kwok in view of Ziraknejad further in view of Kowk et al. ("Kowk II") [U.S. Pub. 2007/0023044].

With regard to claim 29, the combination of Kwok and Ziraknejad teaches the apparatus of claim 25. Although the combination teaches wherein the illumination unit projects information of the ventilator into the detection region ("the system may comprise a projection device for projecting a user interface menu image adjacent to the medical practitioner in order to provide visual feedback to the medical practitioner [par. 0095]"), the combination does not explicitly teach projecting measurement values or evaluations.
In U.S. Application that claims priority to U.S. Provisional Application No. 60/703,432, (which is incorporated by Kwok [par. 0072]) Kwok II teaches projecting measurement values or evaluations of a ventilator ("the image 26 may include a control panel that illustrates one or more parameters of the flow generator 10, e.g., treatment pressure, and/or the patient, e.g., heart-rate. Also, the projected control panel may include known virtual keyboard technology that enables the patient to adjust the one or more parameters via the projected control panel [par. 0032]"). 
Kwok II further teaches, "The present invention provides improvements to known flow generators and mask systems to overcome this limitation in order to enhance and/or facilitate the treatment session [par. 0003]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Kwok II's projected control panel, with Kwok's teachings of touchless control, for the benefit of enhancing a user's treatment session by providing a visual experience to control operation of the ventilator. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kwok in view of Wang et al. ("Wang") [U.S. Pub. 2018/0365887].

With regard to claim 40, Kowk teaches an apparatus for controlling a ventilator [fig. 1: Flow Generator (10)] by means of a detection unit [fig. 1: Touchless Control System (12)] for control commands ("An air delivery system includes a controllable flow generator operable to generate a supply of pressurized breathable gas to be provided to a patient for treatment. A touchless control system is , 
wherein the detection unit detects control commands of a user in a detection region of the detection unit ("the touchless control system 12 includes first and second spaced-apart sensors 30 provided to a top or upper wall of the flow generator 10. This sensor location allows the sensors 30 to easily sense or detect patient input, e.g., hand movement, being performed over the flow generator 10 [par. 0023]"), 
the detection unit comprising at least one sensor for control commands ("the touchless control system 12 includes first and second spaced-apart sensors 30 [par. 0023]"), 
a memory, a device for producing digital control commands ("The controller 40 is operable to receive input, e.g., input signals, and to selectively activate one or more features 50 based on the input [par. 0024];" it is inherent that a controller works in tandem with a memory), and 
an interface for coupling to the ventilator and for transmitting the control commands to the ventilator (see [figs. 1 & 2] where Controller (40) is coupled to Flow Generator (10) in order to transmit and implement Features (50)).
Although Kwok teaches wherein the detection unit is coupled to an IR sensor for the detection region ("Exemplary sensor configurations include: change of state sensors, optical sensors, US (ultrasonic) sensors, IR (infra-red) sensors [par. 0081]"). 
Kwok does not explicitly teach an illumination unit which emits light in an infrared spectral range for illuminating the detection region. 
However, it is old and well known in the art that IR sensors can comprise an IR light source in an infrared spectral range to detect, e.g., an active sensor. 
In an analogous art (object detection), Wang teaches an IR sensor emits light in an infrared spectral range for illuminating a detection region ("IR sensor(s) 110 include an active sensor which emits infrared light and receives infrared light reflected from an object [par. 0016]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized an active IR sensor as taught by Wang, as the IR sensor of Kowk, for the predictable benefit of providing more accurate detection. 

Claims 30-32 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kwok in view of Kowk II further in view of De Las Heras et al. ("Heras") [U.S. Pub. 2017/0139548].

With regard to claim 30, Kwok teaches an apparatus for controlling a ventilator [fig. 1: Flow Generator (10)] by means of a detection unit [fig. 1: Touchless Control System (12)] for control commands ("An air delivery system includes a controllable flow generator operable to generate a supply of pressurized breathable gas to be provided to a patient for treatment. A touchless control system is associated with at least one control feature adapted to control at least one operating parameter of the flow generator [abstract]"), 
wherein the detection unit detects control commands of a user in a detection region of the detection unit ("the touchless control system 12 includes first and second spaced-apart sensors 30 provided to a top or upper wall of the flow generator 10. This sensor location allows the sensors 30 to easily sense or detect patient input, e.g., hand movement, being performed over the flow generator 10 [par. 0023]"), 
the detection unit comprising at least one sensor for control commands ("the touchless control system 12 includes first and second spaced-apart sensors 30 [par. 0023]"), 
a memory, a device for producing digital control commands ("The controller 40 is operable to receive input, e.g., input signals, and to selectively activate one or more features 50 based on the input [par. 0024];" it is inherent that a controller works in tandem with a memory), and 
an interface for coupling to the ventilator and for transmitting the control commands to the ventilator (see [figs. 1 & 2] where Controller (40) is coupled to Flow Generator (10) in order to transmit and implement Features (50)).
Although Kwok teaches wherein the detection unit is coupled to an illumination unit, the illumination unit being capable of projecting an item of information ("In yet another embodiment, information on the display screen 18 may be projected onto the ceiling or other adjacent surface. For example, see projection unit disclosed in U.S. Provisional Application No. 60/703,432, entitled "Lifestyle Flow Generator and Mask System," the entirety incorporated herein by reference [par. 0072]"),
Kwok does not explicitly teach the illumination unit for illuminating the detected region. 
In U.S. Application that claims priority to U.S. Provisional Application No. 60/703,432, Kwok II teaches an illumination unit for illuminating a detected region ("the projection unit 24 may be adjustable to allow the patient to select the desired surface to project the image 26 [par. 0030]" and "the projected control panel may include known virtual keyboard technology that enables the patient to adjust the one or more parameters via the projected control panel [par. 0032]").

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Kwok II's projected control panel, with Kwok's teachings of touchless control, for the benefit of enhancing a user's treatment session by providing a visual experience. 
Although Kwok II teaches spatially projecting various items of information ("image 26 may include a control panel that illustrates one or more parameters of the flow generator 10, e.g., treatment pressure, and/or the patient, e.g., heart-rate [par. 0032]"), the combination does not explicitly teach an item of information spatially in front of or over another item of information.  
In an analogous art (3D display), Heras teaches an item of information spatially in front of or over another item of information ("Depth and three-dimensionality is simulated, where at least first object 308 is visible in the front of icon 302 and at least second object 310 is visible in the back of icon 302 concurrently with first object 308, and first object 308 that appears closest to the user is larger in size and second object 310 that appears farthest from the user is smaller in size [par. 0044]").
Heras further teaches, "first object 308 that appears closest to the user is larger in size and second object 310 that appears farthest from the user is smaller in size … enabling all objects to be visible for interaction by the user [par. 0044]."
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Kwok and Kwok II's teachings of projecting various items of information, by rearranging the items of information where an item of information were spatially in front of or over another item of information as taught by Heras, because having done so would merely be a rearrangement of parts that would not have modified the system of Kwok and one of ordinary skill in the art would recognize that such a rearrangement would still allow the item of information to be displayed and yielded the predictable result of a user being able to easily see the item of information while still being able to see other items of information. 

With regard to claim 31, the combination above teaches the apparatus of claim 30. Kwok II in the combination further teaches wherein the items of information which are projected spatially in front of or over another are selected from 
respiratory flow of a patient, leakage, therapy pressure ("treatment pressure [par. 0032]"), respiratory volume, respiratory frequency, time duration of inspiration, time duration of expiration, ratio of time durations to one another, oxygen saturation in blood, CO2 concentration in blood, CO2 concentration in respiratory flow, 02 concentration in respiratory flow, pulse rate ("heart-rate [par. 0032]"), pulse signal, pulse wave signal, trigger signal, type of breath, expected respiratory volume, respiratory contour, resistance of airways, respiratory exertion, respiratory excursion, breathing/snoring noises, respiratory events, temperature, humidity, use times and durations of the ventilator, settings of the ventilator or accessories.  
Note: claim is presented in the alternative.

With regard to claim 32, the combination above teaches the apparatus of claim 30. Kwok II in the combination further teaches wherein the items of information are presented as one or more of 
a curve, numerical value ("treatment pressure, and/or the patient, e.g., heart-rate [par. 0032]"), spatial marking, numerical value curve, bar graph, column graph, pie chart or radar chart. 
Note: claim is presented in the alternative. 

With regard to claim 34, the combination above teaches the apparatus of claim 30. Kowk II in the combination further teaches wherein the illumination unit emits light in a visible range ("the projection unit 24 includes a light source that casts the image 26 through a lens provided adjacent an opening 28 in one of the walls 18, 20, 22 [par. 0028]") and/or in an infrared spectral range. 
Note: claim is presented in the alternative. 

With regard to claim 35, the combination above teaches the apparatus of claim 30. Kwok II in the combination further teaches wherein the illumination unit projects a virtual operating element into the detection region ("the projected control panel may include projected keyboard and/or arrow keys that can be selected by the patient or clinician to adjust the magnitude of the treatment pressure [par. 0032]").  

With regard to claim 36, the combination above teaches the apparatus of claim 30. Kwok II in the combination further teaches wherein the illumination unit projects a virtual image of display and/or operating elements of the ventilator into the detection region ("the projected control panel may include projected keyboard and/or arrow keys that can be selected by the patient or clinician to adjust the magnitude of the treatment pressure [par. 0032]").  
Note: claim is presented in the alternative. 

With regard to claim 37, the combination above teaches the apparatus of claim 30. Kwok II in the combination further teaches wherein the illumination unit projects a virtual image into the detection region ("image 26 may include a control panel [par. 0032]" and "clock, television programs, movies, and/or internet sites [par. 0034]").  
The combination does not explicitly teach an image of the ventilator. However, Kwok II does teach were the projection can take various forms [par. 0031] including multimedia [par. 0034] and can even be visual instruction on how to operate the flow generator, fir the mask, adjust headgear [par. 0031]. 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have projected an image of the ventilator, e.g., during the instruction on how to operate the ventilator, because in having do so would have yielded the predictable result of being able to demonstrate how the use the ventilator more clearly. 

With regard to claim 38, the combination above teaches the apparatus of claim 30. Kwok II in the combination further teaches wherein the illumination unit projects measurement values or evaluations of the ventilator into the detection region ("treatment pressure, and/or the patient, e.g., heart-rate [par. 0032]"and "the projected control panel may include projected keyboard and/or arrow keys that can be selected by the patient or clinician to adjust the magnitude of the treatment pressure [par. 0032]").  
Note: claim is presented in the alternative. 

With regard to claim 39, the combination above teaches the apparatus of claim 30, Kwok in the combination further teaches wherein the detection unit further comprises a speech sensor and identifies voice commands and converts the voice commands into digital control commands and transmits the voice commands to the ventilator via the interface, the detection unit being configured to authenticate voice commands and generating an optical and/or auditory and/or graphical response for a user before the control command is implemented ("The flow generator confirms the hand movement with an audible response, e.g., "you have selected power off". If this command is correct, then the patient simply says "yes". Following the patient's audio confirmation, the flow generator will proceed to power off or otherwise perform the desired command. Thus, the flow generator may operate based on both patient hand movements and patient audible commands. In an embodiment, the .  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kwok in view of Kowk II further in view of Heras further in view of Bejot [U.S. Pub. 2016/0364088]

With regard to claim 33, the combination of Kwok, Kwok II, and Heras teaches the apparatus of claim 30. Heras in the combination further teaches wherein a display logic makes a decision relating to which item of information is presented in front of or over another item of information ("The widget is configured such that the other data determines the applications and/or webpages that populate the objects rendered on a user device display[par. 0038]" and "Depth and three-dimensionality is simulated, where at least first object 308 is visible in the front of icon 302 and at least second object 310 is visible in the back of icon 302 concurrently with first object 308, and first object 308 that appears closest to the user is larger in size and second object 310 that appears farthest from the user is smaller in size [par. 0044]").
The combination does not explicitly teach the decision based on a relevance of an item of information in a current context.  
In an analogous art (3D display), Bejot teaches a display decision based on a relevance of an item of information in a current context ("The menu component 212 receives the selection and determines that the scene 400 is associated with a context (specified in the game logic 205). The menu component 212 then determines that the context is associated with a set of menu items. The menu component 212 retrieves the menu items and begins to render a 3D menu object [par. 0039]").  
As presented in claim 30 above, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Kwok and Kwok II's teachings of projecting various items of information, by rearranging the items of information where an item of information were spatially in front of or over another item of information as taught by Heras, and further where the items displayed in front/over were based on context, because having done so would merely be a rearrangement of parts that would not have modified the system of Kwok and one of ordinary skill in the art would recognize that such a rearrangement would still allow the item of information to be displayed and yielded the predictable result of a user being able to easily see the item of information while providing a user relevant information.
(2) Response to Argument
With regard to Argument (B) [pages 7-10], the examiner respectfully disagrees. Because Kwok teaches the ventilator comprising sensors to detect hand gestures for controlling the ventilator [par. 0023] and further goes on to teach where other sensor types can be used to detect hand gestures to control the ventilator [par. 0084], one of ordinary skill in the art at the time of filing the invention would have found it obvious to have substituted the known sensors of Ziraknejad (camera and/or electric field sensor) with the sensors of Kwok, because the sensors of Ziraknejad would function the same way in Kwok's system (detect hand gestures to control medical equipment) as they do in Ziraknejad's system, and would predictably allow the system of Kwok to detect hand gestures to control the ventilator. Further, a sensor being capable of detecting gestures beyond those that an older patient using a ventilator would perform does not preclude one of ordinary skill in the art from substituting such a sensor in the ventilator of Kwok. Ziraknejad's teaching further reinforces the idea of being able to substitute sensors by teaching where any adequate optical sensor adapted to receive and detect light from the environment can be used to detect a gesture and position and orientation of a hand [par. 0196]. Additionally, Ziraknejad also teaches where the detecting method can be accomplished by a combination of a single sensor, multiple sensors, or any type of optical sensor that allow detection of the gesture [par. 0196].

With regard to Argument (C) [page 11], the examiner respectfully disagrees. As presented in response to argument (B) above, the combination of Kwok and Ziraknejad teaches the corresponding independent claim. Additionally, as presented in the rejection of claim 29 in the most recent Office Action, Kwok II is cited to teach, "the projected control panel may include known virtual keyboard technology that enables the patient to adjust the one or more parameters via the projected control panel [par. 0032]." Kwok II is further cited to teach where there is a need to enhance the treatment 

With regard to Argument (D) [pages 11-13], the examiner respectfully disagrees. As presented in the rejection of claim 40 in the most recent Office Action, Kwok's ventilation system already teaches an IR sensor ("Exemplary sensor configurations include: change of state sensors, optical sensors, US (ultrasonic) sensors, IR (infra-red) sensors [par. 0081]"), hence Kwok already teaches a sensor (a passive sensor) used for the purpose of detecting light in the infrared region and not in the visible range. That is, Kwok teaches all the claim limitations except where the IR sensor emits light. Wang is solely relied upon to teach where it is old and well known in the art that an IR sensor configuration can also include an emitter (active sensor) which emits infrared light. The IR emitter is able to light up an area which allows the IR sensor to better detect its surroundings, similar to a camera utilizing a flash. As such, in light of the KSR rationale of simple substitution of one known element for another to obtain predictable results, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized an active IR sensor as taught by Wang, as the IR sensor of Kwok, since the active IR sensor would function in the same way and would predictably provide the benefit of more accurate detection. 

With regard to Argument (E) [pages 13-15], the examiner respectfully disagrees. Heras is analogous art as Heras relates to the field of displaying information to a user. Both Kwok and Kwok II teach a ventilator projecting information to a user [pars. 0072 and 0032 respectively]. Heras is relied upon to teach where the displayed information can be rearranged in a variety of different ways 

With regard to Argument (F) [page 15-16], the examiner respectfully disagrees. As presented with regard to Argument (E) above, the combination teaches claim 30 and further teaches claim 33.











For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/VINCENT W CHANG/Examiner, Art Unit 2119                                                                                                                                                                                                        
Conferees:
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        


/Jason Cardone/
Primary Examiner



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.